Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 02/06/2020.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.
Claims 1, 11 and 20 are independent claims.

Claim Objection
5. 	Claims 12-19 are objected to because of the following informalities:  “The method” on line 1 should be “The first access node”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amir Saghir et al. (US 2016/0157147 A1), hereinafter Saghir, in view of Hongyan Lei et al. (US 2018/0027488 A1), hereinafter Lei.
For claim 1, Saghir teaches a method comprising: 
receiving, by a first access node from a UE, at least one message comprising configuration parameters of a first cell of a third access node (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE , wherein: 
the third access node (Saghir, Fig. 3A item 350 and paragraph 45 teach Target HeNB.): 
is a child node associated with a second access node (Saghir, Fig. 3A items 350, 345 and paragraph 45 teach Target HeNB is a child node associated with HeNB-GW 345 ); and 
communicates with the second access node via at least one backhaul link (Saghir, Fig. 3A items 350, 345 and paragraph 45 teach Target HeNB communicates with HeNB-GW 345 via a backhaul link); and 
the configuration parameters comprise: an identifier indicating the first cell (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).); and 
backhaul information of the at least one backhaul link (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).); 
determining, by the first access node and based on the backhaul information, a handover of a wireless device to the first cell (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).); and 
 	transmitting, by the first access node to the second access node, a message requesting the handover of the wireless device to the first cell (Saghir, Fig. 3A steps 4-6 and paragraph 54 teach transmitting, from source eNB 325 to the HeNB345, a message requesting the handover of the UE380 to the target HeNB 350.)
	Lei further teaches receiving, by a first access node from a second access node, at least one message comprising configuration parameters of a first cell of the second access node (Lei, Fig. 2A and paragraph 52 teach The X2 AP can be modified further to include a latency discovery response message 242.  A latency discovery request message can be sent by one of the eNBs, such as the MeNB 202a, directed towards the SeNB 202b.  The SeNB 202b, in reply, sends a latency discover response message 242.  The message 242 can include one or more of a global eNB ID, a served cell information IE, and a time stamp.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Saghir with receiving, by a first access node from a second access node, at least one message comprising 
For claim 2, Saghir and Lei further teach the method of claim 1, wherein the backhaul information comprises at least one of: 
an identifier indicating a parent cell of the first cell; an identifier indicating a child cell of the first cell; a node identifier indicating the third access node; a node identifier indicating a parent node of the third access node; a node identifier indicating a child node of the third access node; a node identifier indicating the second access node; a field indicating a number of hops of the at least one backhaul link; information of supported latency of the first cell; information of supported reliability of the first cell; a list of services supported by the first cell; a list of network slices supported by the first cell; a list of wireless device types supported by the first cell; information of interferences that the at least one backhaul link suffers from; or information of traffic load of the at least one backhaul link (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).).
For claim 3, Saghir and Lei further teach the method of claim 2, wherein the parent cell of the first cell comprises at least one of: a parent cell of the third access node; a serving cell serving the third access node; a primary cell of the third access node; or a secondary cell of the third access node (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI (enhanced cell global identifier), TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).).
For claim 4, Saghir and Lei further teach the method of claim 2, wherein the child cell of the first cell comprises a serving cell served by an access node using the first cell (Saghir, Fig. and paragraph teach (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI (enhanced cell global identifier), TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).)).
For claim 5, Saghir and Lei further teach the method of claim 2, wherein the number of hops of the at least one backhaul link comprises at least one of: a number of concatenate radio links between the second access node and the third access node; a number of integrated access and backhaul nodes between the second access node and the third access node; or a number of access nodes between the second access node and the third access node (Lei, Fig. 2A and paragraph 52 teach The X2 AP can be modified further to include a latency discovery response message 242.  A latency discovery request message can be sent by one of the eNBs, such as the MeNB 202a, directed towards the SeNB 202b.  The SeNB 202b, in reply, sends a latency discover response message 242.  The message 242 can include one or more of a global eNB ID, a served cell information IE, and a time stamp.).
For claim 6, Saghir and Lei further teach the method of claim 2, wherein the supported latency of the first cell is a packet transmission latency over the at least one backhaul link (Lei, Fig. 2A and paragraph 52 teach The X2 AP can be modified further to include a latency discovery response message 242.  A latency discovery request message can be sent by one of the eNBs, such as the MeNB 202a, directed towards the SeNB 202b.  The SeNB 202b, in reply, sends a latency discover response message 242.  The message 242 can include one or more of a global eNB ID, a served cell information IE, and a time stamp.).
For claim 8, Saghir and Lei further teach the method of claim 1, wherein the at least one backhaul link comprises at least one of: one or more integrated access and backhaul nodes; or one or more radio links (Saghir, Fig. 3A items 350, 345 and paragraph 45 teach Target HeNB communicates with HeNB-GW 345 via a backhaul link).
For claim 9, Saghir and Lei further teach the method of claim 1, wherein the second access node comprises at least one of: an integrated access and backhaul donor; at least one integrated access and backhaul node; a base station central unit of at least one wireless device using the first cell; or a base station of at least one wireless device using the first cell (Saghir, Fig. 3A items 350, 345 and paragraph 45 teach the UE 380 communicates with HeNB-GW 345 via the target HeNB.).
For claim 10, Saghir and Lei further teach the method of claim 1, wherein the third access node comprises at least one of: an integrated access and backhaul node; a base station distributed unit of at least one wireless device using the first cell; or a base station of at least one wireless device using the first cell (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).).
For claim 11, Saghir teaches a first access node (Saghir, Fig. 3A and paragraph 46 teach source eNB 325) comprising: 
one or more processors (Saghir, Fig. 5 and paragraph 57 teach CPU); and 
memory (Saghir, Fig. 5 and paragraph 57 teach ROM) storing instructions that, when executed by the one or more processors, cause the first access node to: 
receive, from a UE, at least one message comprising configuration parameters of a first cell of a third access node (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective , wherein: 
the third access node: is a child node associated with the second access node (Saghir, Fig. 3A items 350, 345 and paragraph 45 teach Target HeNB is a child node associated with HeNB-GW 345 ); and communicates with the second access node via at least one backhaul link (Saghir, Fig. 3A items 350, 345 and paragraph 45 teach Target HeNB communicates with HeNB-GW 345 via a backhaul link); and the configuration parameters comprise: an identifier indicating the first cell (Saghir, Fig. 3A step 3 and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).); and backhaul information of the at least one backhaul link (Saghir, Fig. 3A step 3 and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).); 
determine, based on the backhaul information, a handover of a wireless device to the first cell (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).); and 
 	transmit, to the second access node, a message requesting the handover of the wireless device to the first cell (Saghir, Fig. 3A steps 4-6 and paragraph 54 teach transmitting, from source eNB 325 to the HeNB345, a message requesting the handover of the UE380 to the target HeNB 350.)
	Lei further teaches receiving, by a first access node from a second access node, at least one message comprising configuration parameters of a first cell of the second access node (Lei, Fig. 2A and paragraph 52 teach The X2 AP can be modified further to include a latency discovery response message 242.  A latency discovery request message can be sent by one of the eNBs, such as the MeNB 202a, directed towards the SeNB 202b.  The SeNB 202b, in reply, sends a latency discover response message 242.  The message 242 can include one or more of a global eNB ID, a served cell information IE, and a time stamp.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Saghir with receiving, by a first access node from a second access node, at least one message comprising configuration parameters of a first cell of the second access node taught in Lei to have 
For claim 12, Saghir and Lei further teach the method of claim 11, wherein the backhaul information comprises at least one of: 
an identifier indicating a parent cell of the first cell; an identifier indicating a child cell of the first cell; a node identifier indicating the third access node; a node identifier indicating a parent node of the third access node; a node identifier indicating a child node of the third access node; a node identifier indicating the second access node; a field indicating a number of hops of the at least one backhaul link; information of supported latency of the first cell; information of supported reliability of the first cell; a list of services supported by the first cell; a list of network slices supported by the first cell; a list of wireless device types supported by the first cell; information of interferences that the at least one backhaul link suffers from; or information of traffic load of the at least one backhaul link (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).).
For claim 13, Saghir and Lei further teach the method of claim 12, wherein the parent cell of the first cell comprises at least one of: a parent cell of the third access node; a serving cell serving the third access node; a primary cell of the third access node; or a secondary cell of the third access node (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI (enhanced cell global identifier), TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).).
For claim 14, Saghir and Lei further teach the method of claim 12, wherein the child cell of the first cell comprises a serving cell served by an access node using the first cell (Saghir, Fig. and paragraph teach (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI (enhanced cell global identifier), TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).).
For claim 15, Saghir and Lei further teach the method of claim 12, wherein the number of hops of the at least one backhaul link comprises at least one of: a number of concatenate radio links between the second access node and the third access node; a number of integrated access and backhaul nodes between the second access node and the third access node; or a number of access nodes between the second access node and the third access node (Lei, Fig. 2A and paragraph 52 
For claim 16, Saghir and Lei further teach the method of claim 12, wherein the supported latency of the first cell is a packet transmission latency over the at least one backhaul link (Lei, Fig. 2A and paragraph 52 teach The X2 AP can be modified further to include a latency discovery response message 242.  A latency discovery request message can be sent by one of the eNBs, such as the MeNB 202a, directed towards the SeNB 202b.  The SeNB 202b, in reply, sends a latency discover response message 242.  The message 242 can include one or more of a global eNB ID, a served cell information IE, and a time stamp.).
For claim 18, Saghir and Lei further teach the method of claim 11, wherein the second access node comprises at least one of: an integrated access and backhaul donor; at least one integrated access and backhaul node; a base station central unit of at least one wireless device using the first cell; or a base station of at least one wireless device using the first cell (Saghir, Fig. 3A items 350, 345 and paragraph 45 teach the UE 380 communicates with HeNB-GW 345 via the target HeNB.).
For claim 19, Saghir and Lei further teach the method of claim 11, wherein the third access node comprises at least one of: an integrated access and backhaul node; a base station distributed unit of at least one wireless device using the first cell; or a base station of at least one wireless device using the first cell (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).).
For claim 20, Saghir teaches a system (Saghir, Fig. 3A) comprising: 
a second access node (Saghir, Fig. 3A and paragraph 45 teach HeNB-GW 345.) comprising: one or more processors of the second access node; and  3Docket No.: 19-1014U memory storing instructions of the second access node that, when executed by the one or more processors of the second access node (Saghir, Fig. 5 and paragraph 57 teach CPU and ROM), wherein 
transmit, by a UE, at least one message comprising configuration parameters of a first cell of a third access node (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).), wherein:  
the third access node (Saghir, Fig. 3A item 350 and paragraph 45 teach Target HeNB.): 
is a child node associated with a second access node (Saghir, Fig. 3A items 350, 345 and paragraph 45 teach Target HeNB is a child node associated with HeNB-GW 345 ); and 
communicates with the second access node via at least one backhaul link (Saghir, Fig. 3A items 350, 345 and paragraph 45 teach Target HeNB communicates with HeNB-GW 345 via a backhaul link); and 
the configuration parameters comprise: an identifier indicating the first cell (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).); and 
backhaul information of the at least one backhaul link (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).); 
; and 
a first access node (Saghir, Fig. 3A and paragraph 46 teach source eNB 325) comprising: 
one or more processors (Saghir, Fig. 5 and paragraph 57 teach CPU); and 
memory (Saghir, Fig. 5 and paragraph 57 teach ROM) storing instructions that, when executed by the one or more processors, cause the first access node to: 
receive, from the UE, the at least one message (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).);  
determine, based on the backhaul information, a handover of a wireless device to the first cell (Saghir, Fig. 3A step 3and paragraph 46 teach the UE 380 reports the information included in the respective reference signals of the detected base stations such as a ECGI, TAI, PLMN IDs and the CSGI of the respective bases stations detected by the UE 380 to the source eNB 325.  The UE 380 may also report measurements performed by the UE 380, such as RSS, related to the received reference signals to the source eNB 325 (shown as Step 2).); and 
transmit, to the second access node, a message requesting the handover of the wireless device to the first cell (Saghir, Fig. 3A steps 4-6 and paragraph 54 teach transmitting, from source eNB 325 to the HeNB345, a message requesting the handover of the UE380 to the target HeNB 350.).
receiving, by a first access node from a second access node, at least one message comprising configuration parameters of a first cell of the second access node (Lei, Fig. 2A and paragraph 52 teach The X2 AP can be modified further to include a latency discovery response message 242.  A latency discovery request message can be sent by one of the eNBs, such as the MeNB 202a, directed towards the SeNB 202b.  The SeNB 202b, in reply, sends a latency discover response message 242.  The message 242 can include one or more of a global eNB ID, a served cell information IE, and a time stamp.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Saghir with receiving, by a first access node from a second access node, at least one message comprising configuration parameters of a first cell of the second access node taught in Lei to have receiving, by a first access node from a second access node, at least one message comprising configuration parameters of a first cell of a third access node in order to enhance network throughput and /or mobility robustness [Lei: background].

10. 	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amir Saghir et al. (US 2016/0157147 A1), hereinafter Saghir, in view of Hongyan Lei et al. (US 2018/0027488 A1), hereinafter Lei, and Wang et al. (US 10,701,621 B2), hereinafter Wang.
For claim 7, Saghir and Lei further teach all the limitations of parent claim 2. Saghir and Lei do not explicitly teach the supported reliability of the first cell is a packet transmission reliability over the at least one backhaul link, the packet transmission 
	However, Wang explicitly teaches the supported reliability of the first cell is a packet transmission reliability over the at least one backhaul link, the packet transmission reliability comprising at least one of: a packet loss rate; a packet retransmission rate; a packet error rate; or a block error rate (Wang, Fig. 8 and claim 5 teach receiving the message for instructing the handover is based on: whether a target block error rate of the terminal is less than a predicted block error rate, the predicted block error rate is included in the message, whether a rate of successful transmission included in the message is greater than a third threshold, or whether a rate of unsuccessful transmission is less than a fourth threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Saghir and Lei with the supported reliability of the first cell is a packet transmission reliability over the at least one backhaul link, the packet transmission reliability comprising at least one of: a packet loss rate; a packet retransmission rate; a packet error rate; or a block error rate taught in Wang. Because both Saghir and Lei teach handover, Wang explicitly teaches the condition of target block error rate for proceeding handover.
For claim 17, Saghir and Lei further teach all the limitations of parent claim 12. Saghir and Lei do not explicitly teach the supported reliability of the first cell is a packet transmission reliability over the at least one backhaul link, the packet transmission reliability comprising at least one of: a packet loss rate; a packet retransmission rate; a packet error rate; or a block error rate.
the supported reliability of the first cell is a packet transmission reliability over the at least one backhaul link, the packet transmission reliability comprising at least one of: a packet loss rate; a packet retransmission rate; a packet error rate; or a block error rate (Wang, Fig. 8 and claim 5 teach receiving the message for instructing the handover is based on: whether a target block error rate of the terminal is less than a predicted block error rate, the predicted block error rate is included in the message, whether a rate of successful transmission included in the message is greater than a third threshold, or whether a rate of unsuccessful transmission is less than a fourth threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Saghir and Lei with the supported reliability of the first cell is a packet transmission reliability over the at least one backhaul link, the packet transmission reliability comprising at least one of: a packet loss rate; a packet retransmission rate; a packet error rate; or a block error rate taught in Wang. Because both Saghir and Lei teach handover, Wang explicitly teaches the condition of target block error rate for proceeding handover.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILL W LIN/Primary Examiner, Art Unit 2412